Citation Nr: 0928959	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  03-14 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of 
removal of a left testicle.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1967.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board of Veterans' Appeals (Board) issued a decision 
denying the request to reopen the veteran's claim for service 
connection for residuals of removal of the left testicle in 
January 2005.  The issue of service connection for PTSD was 
remanded for additional development.  

The Veteran appealed the Board January 2005 decision denying 
his request to reopen his claim for service connection for 
residuals of removal of the left testicle to United States 
Court of Appeals for Veterans Claims (Court).  In February 
2006, the Court ordered the claim be remanded to the Board in 
compliance with the Joint Motion for Partial Remand (Joint 
Motion).  

The Board remanded the issue of whether new and material 
evidence had been submitted to reopen the claim for service 
connection for residuals of removal of the left testicle in 
December 2006 to obtain additional service clinical records 
and records from his period of duty in the United States Army 
Reserves.  Additional relevant service treatment records were 
obtained.  

At any time after VA issues a decision on a claim, if VA 
receives relevant official service department records that 
existed and had not been associated with the claims file, 
when VA first decided the claim, VA will reconsider the 
claim, notwithstanding regulations requiring that new and 
material evidence be submitted to reopen a claim.  38 C.F.R. 
§ 3.156 (c)(2008).  For that reason, the Veteran's claim for 
service connection for residuals of removal of the left 
testicle must be reconsidered on the merits.  Consequently, 
the issue listed on the title page is one of service 
connection for residuals of removal of a left testicle.  

For reasons which will be explained in the remand below, the 
issue of service connection for PTSD must again be remanded.  
The issue of service connection for PTSD is being remanded 
and is addressed in the addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An undescended left testicle was noted on service 
entrance examination.  

2.  An undescended testicle is a congenital defect.  

3.  A left orchiectomy was performed in service.

4.  The evidence does not demonstrate the removal of the left 
testicle in service was due to in-service injury or 
superimposed disease.  


CONCLUSION OF LAW

The criteria for service connection for residuals of removal 
of the left testicle have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(c), 3.306 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The Board in its December 2006 remand set out the criteria 
necessary to support the Veteran's claim for service 
connection.  Also, the Joint Motion for Remand clearly 
explained what evidence was necessary to support the claim.  

VA has obtained the Veteran's clinical records from De Witt 
Army Hospital.  A VA examination was conducted and a medical 
opinion was obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  


Service Connection

The Veteran's service enlistment examination noted an 
undescended left testis.  At his February 1967 separation 
examination it was again noted.  On back of the February 1967 
examination report it was recommended the veteran have a 
urology examination.  

March and April 1967 records from De Witt Army Hospital 
demonstrate the Veteran was admitted with diagnosis of 
undescended left testicle.  A left groin exploration and left 
orchiectomy was to be performed.  Physical examination 
revealed an underdeveloped left hemiscrotum without a 
palpable left testicle.  A left orchiectomy was performed.  
The diagnosis was left cryptorchidism.  

A Statement of Medical Condition, dated in April 1967, 
indicates the veteran had undergone a medical examination 
more than three working days prior to his separation and his 
medical condition had changed.  The change in his medical 
condition was "removal of a left testicle."

The RO originally denied the claim for service connection for 
residuals of removal of the left testicle on the basis  it 
was a congenital or developmental disorder.  Congenital and 
developmental defects as such are not diseases or injuries 
within the meaning of applicable legislation. 38 C.F.R. § 
3.303(c)(2008).  

In the Joint Motion for Partial Remand the parties stated the 
Board had failed to apply VAOPGPREC 82-90 which states in 
part as follows:

It is clear congenital or developmental 
defects may not be service connected 
because they are not diseases or injuries 
under the law.  We must caution, however, 
that many such defects can be subject to 
superimposed disease or injury.  If, 
during an individual's military service, 
superimposed disease or injury does 
occur, service connection may indeed be 
warranted for the resultant disability.  

The opinion goes further and explains the 
term defects is defined as a structural 
or inherent abnormality which is more or 
less stationary in nature. The 
distinction between a disease and a 
defect is that a disease is considered 
capable of improving or deteriorating, 
whereas a defect is not considered 
capable of improving or deteriorating.  
See VAOPGPREC 82-90.  

The VA General Counsel concluded that diseases of congenital 
origin may be aggravated in service but not defects.  

Service treatment records reveal the left testicle was 
surgically removed.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including absent or poorly functioning parts or 
organs will not be considered service connected unless the 
disease or injury is otherwise aggravated in service.  38 
C.F.R. § 3.306(b)(1)(2008).  

In April 2009, the Veteran was afforded a VA examination.  
The VA physician reviewed the claims folder and wrote the 
following:

The patient had an undescended testicle, 
which is a congenital condition.  The 
current published standard of care 
regarding undescended testicles is 
evaluation after 12 years of age and most 
pediatric urologists and adult urologists 
beyond the age of 12, recommend an 
orchiectomy.  I believe the patient's 
surgery was the standard of care and the 
timing is irrelevant regarding his 
military service.  It is my belief that 
his medical condition is unlikely to be 
related to his military service.  

The evidence clearly indicates the Veteran's undescended left 
testicle was a congenital deformity.  There is nothing in the 
record which indicates the Veteran sustained any injury in 
service to the left testicle or that he developed any disease 
of the left testicle which caused it to be removed in 
service.  The orchiectomy in service was a surgical procedure 
to ameliorate his pre-existing undescended left testicle.  

As service connection is not provided for congenital defects 
or for the effects of the surgical procedure to ameliorate 
the defect in service, the claim for service connection for 
residuals of removal of the left testicle is not warranted.  


ORDER

Service connection for residuals of removal of the left 
testicle is denied.  


REMAND

In January 2005, the Board remanded the claim for service 
connection for PTSD for additional development.  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") in Stegall v. West, 11  Vet. App. 268 (1998) 
held that a remand by the Board confers on the veteran as a 
matter of law, the right to compliance with the remand 
orders.  It imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  

The development ordered has not been accomplished.  There is 
nothing in the claims folder which shows VA attempted to 
obtain copies of records of treatment from Dr. B. M. and none 
of his records are currently in the claims folder.  

The Veteran has not been afforded a VA psychiatric evaluation 
to determine if his symptoms meet the criteria for diagnosis 
of PTSD.  The claims must be remanded to complete the actions 
ordered by the Board.  

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the 
veteran, obtain copies of all the records 
of the veteran's treatment by Dr. B. M., 
P.O. Box 16603, Memphis, TN 38186, who 
indicated in a 2000 statement he had been 
treating the veteran since December 1992.  

3. Schedule a new VA psychiatric 
examination to determine the nature of any 
psychiatric disorder.  The examiner 
should:

a. Review the veteran's medical history 
and the information concerning his in-
service testicular surgery.

b. Integrate previous psychiatric findings 
and diagnoses (including the statements 
made by Dr. M. in his March 2000 written 
statement) with current findings to obtain 
a true picture of the veteran's 
psychiatric status.

c. Conduct all necessary special studies 
or tests including appropriate 
psychological testing and evaluation.

d. Make any diagnosis in accordance with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV). Indicate 
whether the veteran meets the criteria for 
PTSD contained in DSM-IV, and, if he meets 
the criteria, whether PTSD can be related 
to his in- service testicular surgery.

e. Provide a report which includes 
complete rationales for all conclusions 
reached.

4. Review the examination report to ensure 
its adequacy. If the report is inadequate 
for any reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision.

5. Thereafter, re-adjudicate the claim and 
if denied, provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow an 
appropriate period for response and return 
the case to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


